Citation Nr: 0502204	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  97-17 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neurological 
disorder.

3.  Entitlement to service connection for sterility.

4.  Entitlement to an initial rating greater than 20 percent 
for third degree burn scars of the left leg.

5.  Entitlement to an initial rating greater than 10 percent 
for third degree burn scars of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In September 1997 and April 1999, the veteran participated in 
hearings conducted by hearing officers at the RO.  The 
veteran was scheduled for a videoconference before a Veterans 
Law Judge.  However, he failed to appear for the June 2004 
hearing.  

Entitlement to service connection for facial scars was 
granted in June 1999, and a noncompensable rating was 
assigned.  The veteran submitted a notice of disagreement 
with the rating.  A statement of the case was issued in 
October 1999, but the veteran failed to file a substantive 
appeal.  Therefore, the matter is not before the Board at 
this time.  

In December 2003, the RO granted an increased rating of 20 
percent for burn scars of the left leg.  As a 20 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).

The issue of service connection for sterility is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a 
nexus between any post-service diagnosis of a psychiatric 
disorder and the veteran's service.

2.  The competent evidence of record is negative for a 
diagnosis of PTSD.

3.  The competent evidence of record does not demonstrate a 
nexus between any neurological disorders and the veteran's 
service.

4.  For the period beginning January 18, 1996, the veteran's 
left lower extremity third degree burn scars did not affect 
an area or areas exceeding one-half square foot (0.05 square 
meters).  

5.  As of August 30, 2002, the veteran's left lower extremity 
third degree burn scars did not affect an area or areas 
exceeding 72 square inches (465 square centimeters). 

6.  For the period beginning January 18, 1996, the veteran's 
right lower extremity third degree burn scars affect several 
areas exceeding 6 square inches (38.7 square centimeters).  

7.  As of August 20, 2002, the veteran's right lower 
extremity third degree burn scars affect several areas 
exceeding 6 square inches (39 square centimeters).


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Service connection for a neurological disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for a rating greater than 20 percent for 
left lower extremity third degree burn scars have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7801 (effective prior to August 30, 
2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7801 (2004).  

4.  The criteria for a combined rating of 20 percent for 
right lower extremity third degree burn scars have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (effective prior to August 30, 2002); 
38 C.F.R. § 4.7, 4.118, Diagnostic Code 7801 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claims 
prior to the passage of the VCAA.  Therefore, compliance with 
38 U.S.C.A. § 5103(a) prior to the decision was not possible.  
The veteran was not provided VCAA notice until September 2002 
and April 2003.  This April 2003 compliance letter 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence. 

VA satisfied this duty by means of letters to the veteran 
from the RO dated in September 2002 and April 2003, as well 
as by the discussions July 2002, and December 2003 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish service connection and increased ratings, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in September 
2002 and April 2003, his claims were readjudicated based upon 
all the evidence of record in December 2003.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

The criteria for evaluating skin disabilities were revised 
and became effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The SSOC of December 2003 
addressed the new criteria.  Therefore, the veteran has been 
informed of the new criteria and their application.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  Requests were 
made to secure records from the private hospital where the 
veteran was initially admitted in 1964 for injuries incurred 
in an automobile accident.  However, the hospital responded 
that records are only kept for 7 to 10 years.  Therefore, the 
records are not available.  Overall, there is no indication 
of any relevant records that the RO failed to obtain.  The 
veteran's various communications indicate that he has no 
additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted over a period from 1997 
to 2003.  Reports of these examinations are in the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Service Connection for a Psychiatric Disorder, PTSD, and 
Neurological Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2004).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2004).

The veteran asserts that he currently suffers from 
psychiatric and neurological disorders resulting from a head 
injury sustained in an automobile accident.  He specifically 
indicated that his neurological disorders include memory 
loss, personality changes and neurological damage.  The 
service medical records do show that in 1964, the veteran was 
in an automobile accident resulting in a cerebral contusion, 
multiple lacerations, multiple thermal burns, and fractured 
teeth.  

In 1964, the neurological examination showed no definite 
impairment of the cranial nerve functions.  There was a 
scattered hyperflexia and there were bilateral pathologic toe 
signs, more marked o the left than right.  There was some 
question of a partial left facial weakness that seemed to be 
resolving though it could not be judged a cranial nerve 
deficit with certainty because of local wounds.  Eye 
movements were conjugate.  Sensory loss could not be found.  

The examiner commented that the veteran's conscious state 
varied from moderate lethargy to a significant stupor and 
serial observations of the optic discs failed to give 
assurance that intercranial pressure was not elevated.  
Intake was somewhat poor and a contrast study was ordered to 
rule out the presence of significant subdural accumulations.  
Testing did not reveal any evidence of intracranial mass 
lesion.  During his stay, the veteran's conscious state 
improved remarkably and his general aspect became more 
satisfactory.  By March 1964, the veteran was considered 
quite alert and conversant although showing some periods of 
mental lapse.  He showed gradual resolution of his 
neurological signs although some hyperflexia and toe signs 
persisted, but less marked than originally.  His amnesia for 
the events of the accident remained complete, and whether or 
not it was permanent was open to conjecture.  

A psychological examination was obtained and the examiner 
opined that the veteran's overall performance showed a 
certain expected post-traumatic character, but there was no 
gross impairment of his mental functioning below his average 
endowment.  He appeared to be passively perceptive and 
performed in response to stimuli in an accurate way but still 
remaining somewhat unable to organize his visual or 
perceptual space, or accomplish with confidence tasks 
requiring fine psychomotor coordination.  

His overall condition appeared to improve and it was the 
parents' impression that the veteran had regained a status 
similar to that prior to the accident.  However, in 1966, the 
veteran's mother submitted a statement regarding the need to 
have him tested.  She made note of the veteran's personality 
and mood changes, memory loss and depression since the 
accident in 1964.  An examination was accomplished in 
December 1966.  Mental status showed good recent and past 
memory, except for period of traumatic amnesia indicative of 
serious brain injury.  There was no impairment of abstract 
thinking, ability to do math, manipulations, and performance 
of a simplified Bender-Gestalt test for visual memory.  The 
veteran's description of problems with temper was considered 
uncharacteristic of all of the emotional lability that forms 
part of the clinical picture of post-traumatic (brain damage) 
neurosis.  Further tests were not indicated.  The examiner 
diagnosed a mild passive-aggressive character disorder and 
mild dysthymia.  

An April 1997 VA examination revealed that the veteran was 
alert and oriented in all three spheres.  Comprehension and 
expression of speech was intact.  He could spell the word 
"world" backwards.  He was knew the identity of the 
President of the United States.  There were no gross cranial 
nerve deficits of I-XII.  Deep tendon reflexes were 2+ and 
symmetric at biceps, triceps, brachial radialis, knees and 
ankles.  Babinski was absent.  Sensory deficits were not 
detected in the upper or lower extremities.  Romberg test was 
negative.  No intention tremors detected.  He could perform 
heel to shin maneuver without difficulty, and walked with 
heel to toe motion without difficulty.  Strength was 5/5 
proximally and distally in the upper and lower extremities.  
Memory was intact.  The examiner reported an impression of 
status post cranial trauma without neurological residual.  

In connection with a Social Security Administration 
disability benefits claim, a psychological evaluation was 
conducted in May 1996.  The examiner diagnosed recurrent 
major depression with melancholia and made provisional 
diagnoses of mixed organic brain syndrome and dependent 
personality disorder.  The examiner also found decreased 
intellectual and memory function, as well as difficulty 
maintaining attention and concentration in verbal areas.  

Private treatment records, dated from 1996 to 1997, reveal a 
reported diagnosis of depression and insomnia.  

At a December 1997 VA examination, the examiner found that 
the veteran provided a history of symptoms consistent with a 
major depressive disorder, which had, by his and his mother's 
history been ongoing since 1993, when his wife died.  
Subsequently, he was admitted to a non-VA hospital after a 
suicide attempt.  He had not followed up with any type of 
psychiatric treatment even though he was receiving Trazadone 
in unknown doses from his local physician.  

Regarding neurological problems, the examiner found that the 
veteran did not provide an optimal effort on cognitive 
testing and felt that this behavior contributed to the poor 
scores.  The examiner was unable to establish that the 
veteran is significantly neurologically impaired, given poor 
effort on cognitive testing.  The examiner determined that 
even if accepting the results of psychological testing in 
1996, it was not clear that all of the impairment is related 
to the automobile accident during service.  The examiner 
pointed to the veteran's recovery and subsequent ability to 
perform service duties and post-service work in the year 
after service.  He later had a motorcycle accident during his 
first year of junior college.  The accident caused a period 
of unconsciousness and prolonged hospitalization.  At that 
time, he contracted meningitis.  The examiner concluded that 
given the sequence of events, if there is any neurological 
impairment, it is much more likely related to the motorcycle 
accident in 1970 than to the automobile accident in 1964.  
The examiner further noted that even after the motorcycle 
accident of 1970, the veteran worked for seven years as a 
drafter, therefore any neurological impairment was not 
severe.  The examiner diagnosed major depression and 
personality disorder with passive dependent features.  It was 
further determined that the depression might have been 
causing some pseudodementia and the dependent personality 
traits very likely contributed to his inability to function.  
The depression was not thought to be related to the veteran's 
military service. 

VA treatment records dated from 1998 to 2003, ongoing 
treatment for depression, references to memory loss, and 
couples counseling.  In 2002, it was noted that the veteran 
was suffering from a mood disorder with possible contribution 
of remote traumatic brain injury.  In 2003, records reflect 
findings of mood disorder and status post-traumatic brain 
injury but no acute medical contributors.  

A psychological evaluation was conducted in October 1999.  
The examiner diagnosed PTSD and major depression.  The 
veteran reported that he was stationed on a carrier about 
three miles off Vietnam and that he experienced trauma 
associated with incoming rockets, bombs and dealing with body 
bags.  The examiner also noted that the veteran was in a 
severe automobile accident.  The veteran's symptoms were 
consistent with PTSD and depression.  Also, the veteran 
suffered from concentration problems, short term memory 
problems, and difficulties with depression and anger.  The 
examiner also suspected brain damage, and suggested further 
evaluation by VA.  

The veteran was afforded a VA examination in February 2000, 
and the examiner had an opportunity to interview the veteran 
and review the claims file.  However, diagnostic impressions 
were deferred due to the complicated nature of the case and 
difficulty getting clear information.  A follow-up 
examination was rescheduled.  The follow-up examination was 
conducted in September 2000 by another examiner who took the 
information directly from the veteran.  Regarding cognitive 
function, the veteran was oriented to time, place, person and 
purpose.  He was able to recall two out of three words after 
three minutes.  Short and long term memory were grossly 
intact.  He was able to spell the word "world" backwards, 
and demonstrated an ability to abstract and interpret a 
proverb.  The examiner diagnosed depressive disorder and 
cognitive disorder.  

The veteran was afforded a VA examination in May 2003.  The 
examiner reviewed the claims file and noted the reported 
history of exposure to different events aboard ship, but did 
not find that the veteran met the criteria for PTSD.  The 
examiner diagnosed major depressive disorder, probable 
demential disorder such as dementia, and status post several 
traumatic brain injuries.  The examiner determined that it is 
unlikely that the veteran's disability was incurred or 
aggravated by service.  Although the examiner found that the 
source of the probable dementia was difficult to determine, 
the examiner felt that it is most unlikely due to anything 
that occurred in service.  The examiner pointed out that 
there was no evidence of depression in service or for many 
years after discharge from service.  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence of record clearly demonstrates 
that the veteran has been diagnosed with various psychiatric 
disorders including, major depressive disorder, personality 
disorder and PTSD.  However, the competent evidence of record 
does not support the veteran's contention that any of these 
diagnosed disorders is related to the events that occurred 
during the veteran's service.

On one VA examination in December 1997, the veteran and his 
mother dated the veteran's depression back to the death of 
his first wife in 1993, not service.  As discussed, the 
examiner did not relate the veteran's depression to service.  
The examiner in May 2003 essentially reached the same 
conclusion by finding that there was no evidence of 
depression in service or for many years after service.  There 
are no opinions of record that contradict those offered by 
the VA examiners in connection with this claim.  

Regarding PTSD, a diagnosis of the condition was made on one 
occasion when the veteran underwent an evaluation in October 
1999.  However, in the discussion of the final impression, 
the examiner only found that the symptoms were consistent 
with PTSD.  Also, the examiner's findings were based on a 
clinical interview and mental status examination.  In LeShore 
v. Brown, 8 Vet. App. 406 (1995), the Court held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  The 
only opinion regarding PTSD that involves an examiner's 
access to the medical findings and lay history was provided 
in May 2003.  As noted, at that time, the VA examiner did not 
find that the criteria for a diagnosis of PTSD had been met.  
Therefore, the Board will accept the VA examiner's conclusion 
as more probative of the question of a diagnosis of PTSD.  It 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Regarding neurological impairment, the Board finds that the 
evidence overall does not show that the current findings of 
such impairment are related to the veteran's service.  The 
service medical records related to the veteran's recovery 
following his automobile accident in 1964 indicate 
improvement and no neurological impairment.  Further, the VA 
examiners have essentially concluded that the any current 
impairment is not due to the automobile accident in service.  
For instance, in April 1997, the examiner reported an 
impression of status post cranial trauma without neurological 
residual.  Also, given the reported history of a motorcycle 
accident in 1970, the VA examiner in December 1997 found that 
any neurological impairment shown is more likely related to 
the 1970 accident.  The history of several brain injuries 
were noted when the veteran was examined in May 2003, and at 
that time, the examiner did not find a relationship between 
dementia and the veteran's service.  The examiners based 
their conclusions on findings in the records demonstrating 
the veteran's ability to perform certain functions and duties 
in the years following the 1964 accident, as well as an 
examination of the veteran.  Therefore, the competent 
evidence of record does not show a nexus between any current 
findings or complaints of neurological impairment to the 
veteran's automobile accident in service.  

Therefore, the only remaining evidence in support of the 
claim consists of lay statements.  In 1997 and 1999, 
testimony was presented describing the veteran's accident, 
resulting injuries and changes in his behavior.  Relatives 
also provided statements regarding the veteran's changes in 
behavior and memory loss in 1996 and 1998.  The statements 
and testimony offer insight regarding the veteran's behavior 
and condition following his accident in 1964, but as medical 
expertise is required in this instance, the veteran is not 
competent to comment on a medical matter.  See Espiritu, 
supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for psychiatric disorders, to include PTSD, and 
neurological impairment.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Therefore, the claim must be denied.

Increased Rating for Right and Left Leg Burn Scars

The service medical records show that the veteran suffered 
multiple thermal burns when he was in an automobile accident 
in 1964.  Skin grafts were required.

In December 1998, the RO granted the veteran's claim of 
entitlement to service connection for third degree burn scars 
of the right and left lower extremities.  Each extremity was 
assigned a 10 percent rating, effective January 18, 1996.

A VA examination was conducted in November 1998.  Burns on 
the medial aspect of the left thigh, posterior aspect of the 
right thigh, and lateral aspects of the right and left ankles 
were asymptomatic.  On the medial aspect of the thigh, the 
scar measured 13 centimeters x 8 centimeters, and was 
nontender, nonadherent, slightly depressed, depigmented.  On 
the posterior aspect of the right side proximally, just below 
the buttock, the scar measured 11 centimeters x 6 centimeters 
and was nontender, nonadherent, slightly depressed and 
depigmented.  On the lateral aspect of the left ankle, the 
examiner noted a 3.5 centimeters x 4.5 centimeters.  On the 
lateral aspect of the right ankle, the scar measured 7 
centimeters x 4 centimeters.  The scars on the ankle were 
nontender, nonadherent, nondepressed, and depigmented.  The 
scars did not interfere with the range of motion of joints of 
the lower extremities.  

In 1999, the veteran testified that his left leg had become 
weak because of the burns and a knee injury.  He had to start 
relying on the right leg more.  

The veteran was afforded a VA examination in May 2003.  The 
examiner reviewed the claims file.  The veteran complained of 
decreased strength in the legs due to the burns, which he 
believed went down to the bone area.  He also felt that he 
had lost muscle tissue.  He noted cosmetic issues such as 
easily bleeding due to thin skin over the burn sites.  He was 
using Band-Aids when the scar had been abraded and avoided 
bumping the scars.  He would not do weight lifting due to 
weakness and was not running track.  The veteran reported 
walking short distances, less than one block because his legs 
would tire.  Chafing occurs when he wears tight pants.  

The examination revealed the following with regard to the 
left lower extremity: a 4 inch x 5 1/2 inch area of prior burn 
scar on the left upper inner thigh coursing medially to the 
left upper posterior thigh, just below the gluteal fold; thin 
overlying skin, but no tissue break down; depressed tissue 
indicative of underlying subcutaneous tissue loss; and 
depigmented skin compared to other skin tone.  For three 
scars on the right posterior buttock, the following was 
noted: a superior scar of an oval shape measuring 1 ? inch x 
1 inch; a most medial scar measured 3/4 inch x 1/2 inch; and the 
most inferolateral measured 2 3/4 inch x 3/4 inch.  The area on 
the right upper thigh measured 4/8 inch x 2 1/2 inches below 
the right gluteal fold.  The examiner noticed overlying skin 
thin with loss of subcutaneous tissue for the scar on the 
right upper posterior inner thigh.  There was no tissue break 
down or skin surface break down the skin and the skin of the 
scars were paler than the surrounding normal skin.  Also, the 
examiner did not see any loss of subcutaneous tissue, and 
that they were non-adherent, non-depressed and non-
disfiguring.  The examiner also saw two other burn scars, one 
on the outside of each leg above the ankle.  The scar on the 
right leg measured 3 1/2 inches x 2 1/2 inches, and the left leg 
scar measured 1 1/4 inch x 1 inch.  The scars were depigmented, 
non-adherent, non-depressed, non-disfiguring, and non-tender.  
Motor strength was 5/5 in the bilateral lower extremities.  
Deep tendon reflexes were 2+ and sensory was intact.  It was 
also noted that the veteran had suffered extensive surgical 
scarring about the left knee due to a nonservice-connected 
injury.  

The examiner found the burn scars on the left upper inner 
thigh area and right posterior upper thigh area functionally 
disabling only if chafed which would cause superficial skin 
break down.  The remaining scars on the right buttock and 
ankle appeared to be less prone to tissue break down.  The 
epidermal surface appeared to be much thicker.  The examiner 
determined that the only real functional disability from the 
scars would be those in the upper thigh areas which would be 
more prone to chafing with certain activities that would 
cause rubbing of the tissues together such as cloth and 
clothing.  

In December 2003, the RO granted an increased rating of 20 
percent for burn scars of the left leg.  The rating was 
considered effective as of January 18, 1996.  

In this case, the veteran is in disagreement with the initial 
rating assigned for his right and left leg burn scars.  Thus 
the Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence does not demonstrate that there was in increase 
or decrease in the disability that would suggest the need for 
staged ratings. 

Service connection is currently in effect for third degree 
burn scars of the left leg and third degree burn scars of the 
right leg, rated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  The left leg scars are currently rated 
20 percent disabling, and the right leg scars are rated 10 
percent disabling.  

The criteria for evaluating skin disabilities were revised 
and became effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  As noted above the veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument. In VAOPGCPREC 
7-2003, the VA General Counsel (GC) held that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002). 
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

Diagnostic Code 7801, in effect prior to August 30, 2002, 
contemplates third degree burn scars.  A 10 percent rating is 
assigned for area or areas exceeding 6 square inches (38.7 
square centimeters).  A 20 percent rating is assigned for 
areas exceeding 12 square inches (77.4 square centimeters).  
For an area or areas exceeding one-half square foot (0.05 
square meters), a 30 percent rating is assigned.  A maximum 
rating of 40 percent is assigned for an area or areas 
exceeding 1 square foot (0.1 square meters). 

Actual third degree residual involvement required to the 
extent shown under 7801.  38 C.F.R. § 4.118, Diagnostic Code 
7801, Note 1.  Ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Diagnostic Code 7801, effective as of August 30, 2002, 
contemplates scars other than the head, face, or neck, that 
are deep or that cause limited motion.  A 10 percent rating 
is assigned for an area or areas exceeding 6 square inches 
(39 square centimeters)  A 20 percent rating is assigned for 
an area or areas exceeding 12 square inches (77 square 
centimeters).  Area or areas exceeding 72 square inches (465 
square centimeters) warrants a 30 percent rating.  A 40 
percent rating is assigned for an area or areas exceeding 
144 square inches (929 square centimeters). 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note 1.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code, Note 2.  

Here, the Board finds that the criteria for a rating greater 
than 20 percent rating for the left leg burn scars have not 
been met.  In November 1998, the scar on the medial thigh 
measured 104 square centimeters, and in May 2003, the scar 
measured from the upper to medial to inner thigh measured 22 
square inches.  Both measurements do not show areas exceeding 
one-half square foot, or 0.05 square meters, required for a 
30 percent rating under the prior version of Diagnostic Code 
7801.  Also, the measurements do not show areas exceeding 72 
square inches, or 465 square centimeters required for a 30 
percent rating under the current version of Diagnostic Code 
7801.  Therefore, there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7.  

With respect to the scar noted on the left ankle area, the 
scar measured 15.75 square centimeters in 1998 and measured 
1.25 square inches in 2003.  Therefore, the measurements do 
not show that the requirements for the minimum rating of 10 
percent have been met as the area measured does not exceed 
the 6 square inches or 38.7 square centimeters required under 
the old criteria.  The same conclusion can be reached with 
regard to the new criteria since the measurements do not show 
an area exceeding 6 square inches or 39 square centimeters.  
Therefore, a noncompensable rating would be assigned for this 
scar.  See 38 C.F.R. § 4.31 (2004).  Overall, under the old 
and new versions of Diagnostic Code 7801, the combined rating 
for the left leg scars is 20 percent.  

Under the old version of Diagnostic Code 7803, a 10 percent 
rating is assigned for superficial, poorly nourished scars 
with repeated ulceration.  The current version of Diagnostic 
Code 7803 provides a 10 percent rating for superficial 
unstable scars.  An unstable scar is described as one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note 1 (2004).  Tender and painful superficial scars are 
rated 10 percent disabling under the old and new versions of 
Diagnostic Code 7804.  

The veteran has complained of chaffing and problems with the 
skin breaking down.  However, the VA examiner in 2003 
indicated that the areas around the ankles were less prone to 
skin breakdown than the thigh areas.  Also, the clinical 
findings do not show that the scars on the ankles are tender 
and painful.  Therefore, Diagnostic Codes 7803 and 7804 are 
not for application with regard to rating the scars on the 
left ankle.  

In 1998, the scar on the right thigh measured 66 square 
centimeters, which is clearly not an area exceeding 77.4 
square centimeters required for a 20 percent rating under the 
old criteria or 77 square centimeters under the new criteria.  
Therefore, the disability picture presented does not 
approximate the criteria for a higher rating under the old or 
new version of Diagnostic Code 7801, and there is not a 
question as to which rating should apply.  38 C.F.R. § 4.7.  
However, the Board does find that a 10 percent rating is 
warranted for the right ankle scar.  In 1998, the scar 
measured 28 square centimeters and measured 8.75 square 
inches in 2003.  The 2003 measurement indicates an area 
exceeding 6 square inches, required for a 10 percent rating 
under the old and new versions of Diagnostic Code 7801.  
Therefore, a 10 percent rating for the ankle scar will be 
assigned, and the combined rating for the right leg is 20 
percent.  See 38 C.F.R. § 4.25.  

In 1998 and 2003, the VA examiners did not find that the 
scars limited the function of the joints of the lower 
extremities.  However, in 2003, the examiner did find that 
being prone to chaffing with certain activities in the thigh 
areas would produce functional disability with regard to 
clothing.  The old and new versions of Diagnostic Code 7805 
provide for rating scars based on the limitation of the 
function of the part affected.  However, the limitations 
noted are not comparable to the types of limitations used to 
rate disabilities of the hip and thigh under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250  to 5255.  Therefore, these 
Diagnostic Codes will not be applied. 

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports the assignment of 
a combined rating of 20 percent for third degree burn scars 
of the right lower extremity.  However, the preponderance of 
the evidence is against the assignment of higher ratings for 
scars of the left lower extremity.  Therefore, the appeal is 
granted to the extent that a higher rating is warranted for 
the right lower extremity. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Clearly, the ratings assigned for the right and left leg 
scars contemplate a level of interference with employment 
associated with the degree of disability demonstrated.  There 
is no indication that the veteran's scars result in any 
greater degree of interference with employment.  Hence, the 
Board finds that marked interference with employment (i.e., 
beyond that contemplated in the assigned rating) is not 
shown.  Additionally, the record consists of treatment 
reports and VA examination reports that include findings 
regarding the symptoms and manifestations of the veteran's 
third degree burn scars.  These records do not indicate or 
contain references to frequent hospitalization for treatment 
of his burn scars.  Moreover, the burn scars are not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, has not been established, and the appeal is 
denied.

Entitlement to service connection for a neurological disorder 
has not been established, and the appeal is denied.

Entitlement to a rating greater than 20 percent for third 
degree burn scars of the left lower extremity has not been 
established, and the appeal is denied.

Entitlement to a combined rating of 20 percent for third 
degree burn scars of the right lower extremity has been 
established, and the appeal is granted. 


REMAND

Entitlement to Service Connection for Sterility

The veteran argues that he is sterile due to x-rays taken 
during service in connection with his automobile accident 
injuries.  However, the veteran has not been afforded a VA 
examination.  Therefore, the evidence is insufficient to 
decide the issue of service connection with any certainty.  
As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
a veteran is entitled to a complete VA medical examination 
that includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Therefore, additional development is in order. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the AMC 
for the following development:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his sterility.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  The examiner should state 
whether or not the veteran is sterile, 
and if so, whether or not such sterility 
is related to his service.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for sterility.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and they should then be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


